Citation Nr: 9913195	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome.

2.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain.

3.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.

The RO denied the veteran's claim for service connection for 
a rheumatoid arthritis in an August 1994 rating decision.  In 
a statement dated in July 1996, the veteran raised the issue 
of entitlement to service connection for a right knee 
disorder.  The RO construed this as an attempt to reopen the 
"claim for service connection for rheumatoid arthritis, 
claimed as a right knee condition."  The veteran thereafter 
testified that his current right knee disorder was due to a 
"scuffle while in the service."  Inasmuch as the veteran 
clearly attributes his right knee disorder to trauma he 
experienced during service, not to rheumatoid arthritis, the 
Board concludes that there is no final denial of the claim 
for service connection for a right knee disability.  
Accordingly, the Board has recharacterized the issue to 
reflect this fact.

The record further reflects that in December 1996, the 
veteran filed a claim for service connection for depression 
secondary to his low back strain and gastrointestinal 
disorder, then characterized as ulcerative colitis.  By 
rating action, dated in November 1997, the RO denied the 
claim for service connection for depression secondary to 
service-connected low back strain and the gastrointestinal 
disorder, then characterized as diverticulitis with spastic 
colon.  The veteran filed a notice of disagreement with this 
determination in December 1997.  A statement of the case, 
dated December 15, 1997, addressed this issue.  However, by a 
statement dated December 28, 1997, this issue was withdrawn 
from appellate consideration.

In April 1998, the veteran appointed Attorney Richard A. 
LaPointe as his representative and filed claims for increased 
schedular ratings for each of his service-connected 
disabilities and an application for a total disability rating 
based on individual unemployability (TDIU).  Attorney 
LaPointe requested VA to submit the case to the Director of 
Compensation and Pension Services for extra-schedular 
consideration pursuant to 38 C.F.R. 4.16(b).

By a rating dated in January 1999, the RO denied the 
veteran's claim for a total rating based on unemployability.  
In arriving at this decision, the RO noted that the case had 
not been submitted to the Director of the Compensation and 
Pension Service for extra-schedular consideration because 
there were no exceptional factors or circumstances associated 
with the veteran's disablement.  

In addition to the service-connected for irritable bowel 
syndrome, rated as 30 percent disabling, and chronic 
lumbosacral strain, rated as 20 percent disabling, service 
connection is also in effect for injury of the right shoulder 
with acromioclavicular joint separation and healed fracture 
of the right clavicle, rated as 20 percent disabling, and 
vesicular dermatitis and onychomycosis of the fingernails of 
the left hand, rated as zero percent disabling.  The combined 
rating for the service-connected disabilities is 60 percent.

In VAOPGCPREC 6-96 General Counsel for VA made the following 
statements:

. . . where the appealed "issue" concerns 
entitlement to an increased rating for a 
service-connected disability, we believe the 
Board would have jurisdiction to address, as a 
"subissue," the question of whether an 
increased rating may be warranted on a 
particular basis, including an extraschedular 
rating under section 3.321(b)(1) or a TDIU 
rating under section 4.16(b).  The question of 
entitlement to a TDIU rating for a particular 
service-connected disability is in many 
respects similar to the question of entitlement 
to an extraschedular rating for such 
disability, although the questions are governed 
by separate regulations and different 
standards.  Both questions concern entitlement 
to an increased rating for a service-connected 
disability on a basis other than the 
evaluations provided in VA's ratings schedule.  
Accordingly, the question of entitlement to a 
TDIU rating, when properly raised, may be 
considered a component of an increased-rating 
claim to the same extent that the question of 
extraschedular entitlement may be.  We note, 
however, that the question of TDIU entitlement 
may be considered a component of an appealed 
increased-rating claim only if the TDIU claim 
is based solely upon the disability or 
disabilities which are the subject of the 
increased-rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or 
in part on other service-connected disabilities 
which were not the subject of the appealed RO 
decision, the Board would lack jurisdiction 
over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a 
benefit, pursuant to 38 C.F.R. § 19.13(a).  

VAOPGCPREC 6-96 (August 16, 1996) (emphasis added).

Accordingly, since the veteran's claim for a TDIU is based in 
part on service-connected disabilities which are not the 
subject of the Board's consideration, the Board lacks 
jurisdiction over the TDIU claim.  Additionally, the Board 
notes that the RO has apparently not yet responded to the 
April 1998 claims for increased schedular ratings for the 
service-connected right shoulder and skin disorders.  This 
matter is hereby directed to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome, with a history of 
diverticulitis, is manifested by subjective complaints of 
chronic bowel disturbance and abdominal pain, with objective 
findings of left quadrant tenderness.

2.  The veteran's low back syndrome is primarily manifested 
by pain with medical evidence of mild limitation of motion 
but no muscle spasm..

3.  No competent evidence is on file that links the veteran's 
current right knee disorder to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for irritable bowel syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.31, 
4.114, Diagnostic Code 7319 (1998). 

2.  The schedular criteria for a rating in excess of 20 
percent for low back syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Code 5295 (1998). 

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation.  Initially, the Board has found that 
the veteran's claims for increased evaluations for his 
service-connected irritable bowel syndrome, and chronic 
lumbosacral strain are well grounded pursuant to 38 U.S.C.A. 
§ 5107.  These findings are predicated upon the veteran's 
assertion that his service-connected disabilities have 
increased in severity.  Drosky v. Brown, 10 Vet. App. 251, 
254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992)).  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and that no further assistance is necessary to 
comply with the statutory duty to assist. 

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations. See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
therefore essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its recorded medical history.  See 38 C.F.R. 
§ 4.41 (1998).  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).


Increased Evaluation for Irritable Bowel Syndrome

Factual Background.  The record discloses that service 
connection for ulcerative colitis was awarded in September 
1991.  On VA examination, conducted in September 1991, 
gastrointestinal evaluation revealed ulcerative colitis, for 
which the veteran was noted to have been maintained on long-
term Azulfidine therapy, and intermittent treatment with 
Prednisone for acute episodes.  A 10 percent rating 
evaluation was assigned for this disability under Diagnostic 
Code 7323. 

The evaluation of ulcerative colitis was the subject of 
several subsequent adjudications between 1992 and 1995.  The 
medical evidence reflects that the veteran underwent 
colonoscopy in January 1992, the results of which were noted 
to be consistent with chronic inactive ulcerative colitis.  
The colon was observed to be normal in appearance.  Further 
colonoscopy surveillance, performed in December 1993, again 
showed the colon to be normal in appearance, but with mild 
erythema of the rectosigmoid.  Multiple biopsies yielded no 
pathological diagnosis.  The clinical records also disclose 
that the veteran was seen intermittently for complaints of 
daily bowel movements with occasional cramps, episodic 
diarrhea, mucoid stools, vomiting, abdominal discomfort, and 
fatigue.  The veteran's treatment course generally consisted 
of prescribed medication, in addition to the use of over-the-
counter medicines. 

On VA examination in May 1994, the veteran reported 
intermittent diarrhea, lasting several days, occurring as 
often as every other day, and resulting in several bowel 
movements each day.  The examiner noted that the record 
documented that the veteran had recently reported as many as 
35 bowel movements in a 24 hour period.  During these 
periods, the veteran indicated that he would take medication, 
after which he would not experience bowel movements for a 
day.  He also complained of left lower quadrant discomfort.  
Physical examination revealed the veteran to be obese.  
Evaluation of the abdomen revealed no palpable organs or 
masses.  The examiner noted that there was a slight 
tenderness on deep palpation of the left lower quadrant of 
the abdomen.  The diagnostic impression was ulcerative 
colitis.  It was noted that the veteran was on long-term 
therapy consisting of prescribed medication, and that he was 
followed at the VA gastrointestinal clinic.  In his 
assessment, the examiner indicated that the while the record 
showed the veteran had reported as many as 35 bowel movements 
a day, it seemed that the veteran's reported symptoms were 
"out of proportion to the clinical findings."  In this 
regard, it was noted that the most recent colonoscopy was 
significant only for erythema of the rectal sigmoid; however, 
the colon was normal in appearance.  Additionally, it was 
noted that multiple biopsies showed no pathological findings.  

In August 1995, the veteran underwent private consultation 
evaluation to determine the nature of his gastrointestinal 
disorder.  The medical report indicated that following review 
of clinical findings on physical examination and diagnostic 
evaluation, it was the physician's opinion that the findings 
were more consistent with irritable bowel syndrome, and 
secondary pain and diarrhea.  A treatment course of 
antispasmodics was recommended, along with continued use of 
over-the-counter medication.  

A December 1995 clinical report indicated that the veteran 
reported a history of diarrhea, lasting several days.  The 
veteran reported that he had between 12 and 15 diarrhea 
episodes the morning of the previous day.  He indicated that 
his condition resolved after taking five tablets of Imodium.  
Physical examination revealed the abdomen to be soft, with 
mild tenderness upon palpation of the left lower quadrant.  
Evaluation of the rectum revealed an empty vault.  The 
clinical impression was chronic diarrhea.

In May 1996, the veteran sought an increased evaluation for 
his service-connected ulcerative colitis.  In support of his 
claim, the veteran indicated that notwithstanding the various 
clinical assessments made relative to his gastrointestinal 
disorder, that he experienced frequent symptoms manifested by 
chronic diarrhea, and diverticulitis.  It was his contention 
that a higher rating evaluation was warranted.

During a December 1996 hearing, the veteran offered 
testimonial evidence concerning the severity of his 
gastrointestinal condition.  The veteran noted that he had 
been evaluated with ulcerative colitis by VA medical 
personnel, but that a private physician advised him that 
clinical and diagnostic evaluation results were not 
consistent with this diagnosis.  The private physician 
reportedly attributed the veteran's complaints of chronic 
abdominal discomfort and diarrhea to diverticulosis.  He 
stated that VA examiners acceded to this diagnostic 
impression and thereafter prescribed antispasmodic drugs, 
which he utilized for relief of pain and cramping.  The 
veteran noted that he continued to utilize Imodium for 
diarrhea.  He stated that he had frequent episodes of 
diarrhea each day, and that on occasion he was unable to get 
to the facilities in sufficient time.  When questioned, the 
veteran indicated that he did not wear a pad or use absorbent 
materials, nor had he altered his dietary intake.  It was 
noted that some medical personnel had suggested an increase 
in fiber, however, the veteran indicated that to do so would 
aggravate his symptoms.

The veteran was afforded further VA examination in January 
1997.  The medical examination report indicated that the 
veteran complained of abdominal pain with distention of the 
abdomen.  He reported that he used five or six tablets of 
Imodium daily to control his diarrhea.  It was noted that the 
veteran also utilized antispasmodics with "a little" relief 
reported.  The examiner noted that biopsies of the colon 
showed severe spastic colon with frequent episodes of acute 
and chronic diverticulitis that was noted to be nearly 
incapacitating.  It was noted that the veteran reported a 
history of gastrointestinal complaints which caused him great 
difficulty in maintaining employment, because of symptoms 
associated with his gastrointestinal and orthopedic 
disorders.  On physical examination, the veteran was observed 
to be fairly healthy in appearance.  It was noted that he 
complained of constant abdominal pain.  His abdomen was 
slightly distended with diffuse tenderness noted particularly 
over the sigmoid colon.  This area was evaluated as very 
tender with some rebound.  The remainder of the examination 
was unremarkable.  The diagnostic impression was severe, 
intermittent diarrhea and abdominal pain due to 
diverticulitis and spastic colon.  In his assessment, the 
examiner indicated that the veteran's condition had gradually 
increased in severity, and was now incapacitating in nature, 
preventing the veteran from maintaining employment.  It was 
further noted that all biopsies were negative for ulcerative 
colitis, and that while some previous examiners had diagnosed 
this condition, it was not shown on biopsy.  Based upon this 
clinical evidence, the RO, in February 1997, granted an 
increased evaluation from 10 percent to 30 percent for the 
service-connected gastrointestinal disability, which was 
recharacterized as diverticulitis with spastic colon under 
Diagnostic Code 7319.

Clinical records, dated from March 1993 to January 1997, 
document intermittent treatment the veteran received for 
gastrointestinal complaints.  These records also disclose 
that the veteran reported gastrointestinal upset due to 
medication in September 1996.

In a September 1997 medical statement, the veteran's private 
physician indicated that the veteran had been seen on an 
emergency basis in June 1997 complaining of copious amounts 
of watery diarrhea that was explosive in nature, with 
accompanying abdominal pain.  It was noted that findings on 
physical examination, to include diffuse abdominal 
tenderness, when considered in light of the veteran's medical 
history, prompted the physician to recommend hospitalization, 
which the veteran refused.  The veteran opted for outpatient 
treatment on a course of prescribed medication.

During an April 1998 hearing, the veteran stated that he 
continued to experience constant pain in his left lower side.  
He reported that he was last clinically evaluated for his 
colon condition in 1997, at which time tests showed his white 
blood count to be elevated, reportedly indicative of 
infection of the colon.  The veteran indicated that 
hospitalization was discussed, but he opted to follow a 
course of antibiotics and dietary intake of broth and water 
to treat the infection.  When queried, the veteran reported 
that he had between seven and eight bowel movements daily.  
He noted that fiber diets and other dietary changes had been 
attempted without improvement.  He reported that he continued 
to utilize prescribed medication and Imodium.  

The veteran underwent VA examination in June 1998.  The 
medical examination report indicated that the veteran 
reported subjective complaints of intermittent diarrhea, 
reportedly occurring every other day, with as many as eight 
to 10 bowel movements daily.  He described his stool as mushy 
to watery in nature.  The veteran noted that on alternate 
days, he will experience no bowel movements, or might be 
constipated.  He denied any blood in his stools.  He reported 
only occasional flatus.  The examiner noted that the veteran 
was moderately obese.  On physical examination, there was 
slight tenderness in the left lower quadrant of the abdomen.  
No organs or masses were palpable.  A digital rectal 
examination was essentially negative.  Clinical testing was 
negative for anemia.  The diagnostic impression was irritable 
bowel syndrome with diverticulosis.  It was noted that the 
veteran continued to experience symptoms of intermittent 
diarrhea, and abdominal pain.  The examiner further noted 
that there had been no significant change in the veteran's 
symptoms since his last VA examination in January 1997.  The 
medical examination report indicated that the veteran refused 
colonoscopy or barium enema as such studies had been 
conducted in recent years.  It was the examiner's assessment 
that the import of results from these studies would be to 
contribute toward the diagnostic impression which, in this 
case, had already been established as irritable bowel 
syndrome.

The RO continued the assigned rating evaluation for the 
service-connected irritable bowel syndrome in a September 
1998 rating action. 

Analysis.  The RO has evaluated the veteran's irritable bowel 
syndrome under Diagnostic Code 7319. Moderate symptomatology, 
as manifest by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation. 38 
C.F.R. § 4.114, Diagnostic Code 7319.  Severe symptomatology, 
as manifest by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent evaluation, the maximum schedular 
rating provided by the Diagnostic Code.

A review of the relevant evidence of record, and in 
particular, findings noted on the most recent VA examination 
in June 1998, reflects that the veteran continues to have 
symptoms of constant abdominal distress, and daily bowel 
movement.  In that regard, the evidence demonstrates several 
bowel movements, described as diarrheal episodes, with some 
relief with Imodium and prescribed medication.  The veteran 
also complains of constant abdominal disturbance, objectively 
demonstrated on examination as tenderness in the left lower 
quadrant of the abdomen.  In his assessment, the examiner 
indicated that findings on the most recent VA examination in 
June 1998, remained unchanged from clinical findings recorded 
on previous VA examination in January 1997 of constant 
abdominal pain with tenderness.  The Board notes that 
ulcerative colitis has not been confirmed by diagnostic 
evaluation.  Medical evidence instead shows that the 
veteran's service-connected gastrointestinal disability is 
manifested by diverticulitis and spastic colitis.  In this 
context, the medical record is significant for a long-
standing history of daily symptoms of bowel disturbance and 
abdominal pain.  However, the record is negative for any 
findings that the veteran experiences malnutrition or other 
nutritional problems, anemia, or has utilized absorbent 
materials which might provide a basis for a higher rating 
evaluation under the criteria for evaluation of disorders of 
the digestive system.  (See 38 C.F.R., Part 4, Diagnostic 
Codes 7328, 7332). Significantly, as noted above, the 30 
percent evaluation currently assigned contemplates a severe 
disability manifested by frequent episodes of diarrhea with 
abdominal discomfort which the Board finds to be consistent 
with both the objective and subjective evidence of record in 
this case.

In light of the above, the Board finds that the weight of the 
evidence is against an evaluation in excess of 30 percent for 
irritable bowel syndrome.


Increased Evaluation for Chronic Lumbosacral Strain

Factual Background.  Service connection for a low back strain 
was granted in September 1991.  A noncompensable rating 
evaluation was assigned for this disability under Diagnostic 
Code 5295.  The record discloses that the RO confirmed and 
continued the assigned evaluation in a May 1993 rating 
action.  This determination was predicated upon a finding by 
the RO that VA examination conducted in April 1993 was 
negative for any findings relative to the low back.

The record discloses that the veteran sought an increased 
evaluation for his service-connected low back disorder in 
August 1993.  In support of his claim, the veteran submitted 
private medical records, dated from January 1987 to August 
1993, for consideration.  A review of these treatment reports 
shows that the veteran was seen in March 1992 for complaints 
of back pain.  A May 1992 radiology report indicated that 
diagnostic evaluation of the lumbosacral spine showed minimal 
scoliosis of the upper lumbar spine with concavity to the 
right side.  There was no evidence of disc space narrowing or 
focal bone destruction.  The RO continued the assigned rating 
evaluation for the service-connected low back disorder in 
November 1993.  

An April 1994 clinical report indicated that the veteran 
presented with complaints of a history of intermittent 
lumbar, left hip, and lower extremity pain, with an increase 
in the severity of discomfort.  He reported his hip pain as 
the most severe symptom.  Physical examination conducted at 
that time was essentially normal.  Straight leg raising was 
negative.  Motor strength was evaluated as 5/5.  Neurological 
evaluation showed sensory to be intact.  The veteran denied 
incontinence, and any limitation on ambulation.  A May 1994 
radiology report indicated that the veteran underwent 
magnetic resonance imaging (MRI) of the lumbar spine.  On 
diagnostic evaluation, the examiner noted no significant 
canal or neuroforaminal stenosis.  There was mild ligament 
hypertrophy detected at L4-5 disc space, and mild 
degenerative changes within the facet joints at L5-S1.  

On VA examination in May 1994, the veteran complained of low 
back pain.  The examiner noted that the veteran was 
moderately obese.  On physical examination, the veteran's 
pelvis was noted to be level.  During range of motion 
studies, the examiner noted that lateral bending in both 
directions was normal.  Forward bending was achieved to 
within six inches of the floor, with the hands in an 
outstretched position.  The veteran was able to accomplish 
heel and toe walking, and deep knee bends without difficulty.  
There was no evidence of joint abnormality on manipulation of 
the joints.  There was no evidence of muscle weakness.  The 
veteran was observed to be able to sit upright on the 
examining table with his legs outstretched.  Deep tendon 
reflexes were evaluated as hyperactive throughout, but were 
noted to be equal and active.  The diagnostic impression was 
intermittent low back pain with no history of any specific 
injury.  In his assessment, the examiner indicated that the 
veteran was essentially normal to clinical and radiographic 
examination.  It was noted that a recent MRI, performed in 
May 1994, showed mild impairment of back function.

During an August 1995 hearing, the veteran reported that he 
was followed at the VA medical facility for treatment of his 
low back condition.  His treatment course included use of 
muscle relaxants and anti-depressants to permit the veteran 
to rest at night.  The veteran stated that he was issued a 
metal corset, which he utilized while lying down.  He 
described his low back symptoms as sore muscles, and pain 
when extending to reach, with radiating pain into the left 
hip and leg.  The veteran indicated that ascending stairs, in 
addition to the bouncing motion from riding his lawn mower 
would result in stiffness and discomfort in his back.  He 
also noted that repetitive motion would result in back pain.  
The veteran reported that medical personnel had evaluated him 
with arthritis of the vertebrae.

In January 1996, the RO resolved all reasonable doubt in 
favor of the veteran, and increased the rating evaluation for 
the low back disorder from zero percent to 10 percent, under 
Diagnostic Code 5295.  This rating determination was 
predicated upon evidence of the veteran's use of medication 
for pain relief in addition to muscle relaxants, and 
complaints of pain with decreased mobility.  It was further 
noted that degenerative disc disease shown on diagnostic 
evaluation was found to be unrelated to the service-connected 
low back disorder.  

The veteran offered further testimonial evidence concerning 
his low back disability during a December 1996 hearing at the 
RO.  At that time, he reported that he continued to be 
followed for his back condition at the VA medical facility, 
and that he continued to use pain relief medication with 
muscle relaxants.  He described his low back pain symptoms as 
daily muscle spasms, with constant radiating pain into the 
left hip and leg.  The veteran reported that was able to bend 
forward slowly, but required several minutes to straighten 
into an upright position.  He noted that he was unable to 
stand or sit for prolonged periods.  He also reported that he 
had difficulty sleeping, and would often awake in pain.  

During VA examination in January 1997, the veteran reported 
subjective complaints of low back pain, with radiating pain 
into the left hip and extremity.  The veteran also reported 
that his low back condition prevented him from engaging in 
many activities.  He indicated that he was unable to sit for 
prolonged periods.  The examiner noted that the veteran 
ambulated with a slow gait, and slight limp on his right side 
due to a recent injury.  On physical examination, the veteran 
was able to sit with his legs fully extended.  Straight and 
cross leg examination was negative.  Range of motion of the 
back was normal.  In that context, the examiner indicated 
that forward flexion was measured at 90 degrees, with 35 
degrees extension, 40 degrees of lateral flexion, and 35 
degrees rotation.  The diagnostic impression was low back 
pain, etiology undetermined, with a good range of motion and 
no muscle spasm felt in the back.  The examiner noted that a 
MRI study yielded negative findings.

Clinical records, dated from March 1993 to January 1997, 
reflect intermittent treatment for complaints of low back 
pain.  A September 1996 clinical report indicated that the 
veteran was evaluated with degenerative joint disease.  He 
complained of pain involving the back, left hip, and side.  
He was continued on medication.  A chronology of radiographic 
examinations of the spine was also provided.  The report 
indicated that the veteran was evaluated with degenerative 
changes involving the thoracic spine in November 1996.  The 
lumbar spine was evaluated as normal during a January 1997 
evaluation.  The RO continued the assigned rating evaluation 
for the service-connected low back disability in November 
1997.

During an April 1998 hearing, the veteran stated that he 
sustained an injury to his back during boot camp.  He 
recalled that he was evaluated with scoliosis at that time, 
and treated with Motrin and muscle relaxants.  The veteran 
reported that he sustained another injury to his back 
following a lifting injury, when he was lifting a heavy trash 
can with another service member, who released the can causing 
the veteran to bear the entire weight of the trash can.  He 
also recounted that he sustained injuries during a motorcycle 
accident in service.  Medical personnel reportedly considered 
the veteran's current back symptoms to represent residual 
impairment associated with this accident.  Specifically, the 
veteran's arthritis reportedly had resulted from injuries 
sustained in the 1978 or 1979 accident.  The veteran further 
noted that he was evaluated with low back strain following 
the accident.  He was unable to recall whether x-ray studies 
were performed.  He stated that his arthritic condition 
initially started in his shoulder area and progressed to his 
spine.  He stated that he experienced daily symptoms of pain 
in the back, with radiating pain into the left hip and leg.  
The veteran reported that he utilized pain relievers in 
addition to muscle relaxants.  

On VA examination of the spine, conducted in June 1998, the 
veteran reported a history of a twisting back injury 
sustained during service.  He reported continued back 
symptoms since that time.  He reported that he must either 
lay down or stand, because remaining in a seated position was 
painful, and that bending or repetitive movement was also 
painful.  The veteran reported that the entire spine was 
painful, with thoracic pain having developed some seven or 
eight years earlier.  Primarily, the veteran was noted to 
complain of low back pain, with radiation into both buttocks, 
greater on the right side than the left side.  He also 
complained of posterior thigh pain, greater on the right side 
than the left side.  He denied any symptoms of numbness 
involving the legs.  On physical examination of the low back, 
there was no evidence of muscle spasm.  There was tenderness 
to deep pressure over the lumbosacral area.  Range of motion 
of the lumbar spine was evaluated as 50 degrees flexion, 20 
degrees extension, 20 degrees lateral tilt to the right and 
left side, and 80 degrees rotation to either side.  Deep 
tendon reflexes were evaluated as 2+ at the patella area, 2+ 
at the Achilles area, and were equal bilaterally.  Straight 
leg raising on the right side was accomplished to 20 degrees, 
at which point the veteran was noted to resist and complain 
of groin pain.  Flexion of the leg on the thigh, and the 
thigh on the abdomen resulted in complaints of pain in the 
right groin area, and in the dicentric area, but not in the 
lower back.  The examiner noted that the veteran reported 
groin pain on Patrick's test, but noted that relaxed rotation 
of the hip was performed without complaint.  Straight leg 
raising on the left side was accomplished to 30 degrees, with 
similar symptoms reported, although less marked than those 
noted on the right side.  X-ray studies of the lumbar spine 
were within normal limits.  The diagnostic impression was 
chronic lumbar strain syndrome in both the lumbar area and 
the thoracic area.  

With respect to the existence of arthritic involvement of the 
spine, the examiner indicated that the record documented a 
history of degenerative joint disease shown on MRI evaluation 
of the lumbar spine, in particular, ligamentous hypotrophy at 
L4-5, and mild degenerative changes in the facet joint of L5, 
S1.  The examiner noted that the report did not reference the 
appearance of the disc space.  However, findings noted in 
conjunction with the instant examination did not support a 
diagnostic finding of rheumatoid arthritis involving the 
lumbar spine.  In this regard, it was noted that radiographic 
studies showed no evidence of sacral iliac fusion or other 
findings that would be clinically consistent with rheumatoid 
arthritis.

The RO, in a September 1998, rating action increased the 
rating from 10 percent to 20 percent for the service-
connected low back disability, and recharacterized the 
disability as chronic lumbosacral strain under Diagnostic 
Code 5295.  In so doing, the RO noted that all reasonable 
doubt had been resolved in favor of the veteran, and found 
that limitation of motion associated with the lumbar spine 
was attributable to chronic lumbosacral strain which was 
incurred during service, rather than the non-service 
connected degenerative disc disease or osteoarthritis.  A 
September 1998 rating decision implemented this increased 
rating award.

Clinical records, dated from August 1993 to June 1998, 
document intermittent treatment for continued complaints of 
low back pain. 

Analysis.  In evaluating the veteran's claim for an increased 
evaluation for his service-connected low back disability, the 
Board has taken into consideration the most recent medical 
findings, in light of the applicable provisions of the Rating 
Schedule.  In that regard, the Board has carefully considered 
the veteran's contentions regarding the severity of his low 
back disability, the symptoms attributable thereto, and the 
associated clinical history.

As noted above, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average industrial impairment.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

The veteran's chronic lumbosacral strain is currently rated 
as 20 percent disabling under Diagnostic Code 5295 pursuant 
to VA's Schedule for Rating Disabilities. Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent evaluation.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5295.

The veteran's service-connected lumbosacral strain may also 
be rated under Diagnostic Code 5292.  Pursuant to Code 5292, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if moderate, or a 40 percent evaluation if 
severe.  38 C.F.R. Part 4 Diagnostic Code 5292.

As indicated, when evaluating a service-connected disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the elements of the disability 
present.  38 C.F.R. § 4.2.  The Board also considers the 
ability of the veteran's back to function under the ordinary 
conditions of day-to-day life, including employment and, in 
that regard, the Board recognizes that pain and weakness are 
important elements of the functional impairment of the 
musculoskeletal system. 38 C.F.R. § 4.1, 4.40.

On the basis of the most recent medical evidence of record, 
in particular, the June 1998 VA examination report, the 
evidence shows that the veteran's low back syndrome is 
manifest by subjective complaints of pain involving the 
lumbar region. Objective clinical findings on examination 
have shown mild limitation of motion. The veteran was noted 
to exhibit the greatest degree of impaired mobility on 
forward flexion.  Range of motion was recorded as 50 degrees 
forward flexion, 20 degrees extension, and 20 degrees lateral 
bending on both sides.  The examiner did not evaluate the 
veteran's range of motion of the lumbar spine to be severely 
impaired.  In fact, when viewed in conjunction with clinical 
findings recorded on examination performed in May 1994 and 
January 1997, the Board concludes that only mild limitation 
of motion is shown.

Recent medical evidence of record has found no evidence of a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. While the veteran has limitation of motion in 
his lumbar spine, no examiner has indicated that this 
limitation of motion would be considered "severe," warranting 
a 40 percent evaluation under Diagnostic Code 5292.  
Moreover, clinical findings on examination have not reported 
the type of objective medical evidence required for an 
increased evaluation under Diagnostic Code 5295.

Under 38 C.F.R. § 4.40, functional loss of part of the body 
due to pain is also considered a disability.  Functional loss 
is the inability to perform normal working movements, and 
must be supported by adequate pathology and evidenced by the 
visible behavior of the veteran.  See DeLuca v. Brown, 8 Vet. 
App. 2020 (1995).   The evidence of record shows that, based 
upon the objective testing in June 1998, the veteran has low 
back pain which is productive of no more than moderate 
functional impairment.  The record reflects that x-ray 
studies have revealed some degenerative changes, but with 
disc spaces noted to be well maintained and no evidence of 
spondylolisthesis. 

While Board does not doubt the presence of pain, the severity 
of the pain is not shown by this record to be productive of 
the functional impairment of the quality or extent that would 
warrant a rating in excess of the 20 percent rating currently 
assigned.  VA regulations require that a finding of 
dysfunction due to pain must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  38 C.F.R. § 4.40.  See Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991).  The evidence of record does not 
suggest that the pain the veteran experiences is in excess of 
that contemplated by the current rating.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  X-ray studies have revealed 
degenerative changes of the lumbosacral spine.  No postural 
abnormalities or fixed deformities have been found.  The 
veteran is currently receiving a 20 percent evaluation as a 
direct result of his complaints of pain and the difficulties 
associated with his pain, including difficulty with sleeping, 
and difficulties with motion.  The veteran has described his 
use of an orthotic device, and medication to relieve his 
symptoms of pain and assist with sleeping.  The evidence of 
record, however, would not support a finding that based 
solely on the veteran's complaints of pain and the objective 
medical evidence referenced above, that he warrants a 40 
percent evaluation under either Diagnostic Code 5295, which 
requires significant objective medical evidence, or 5292, 
which requires severe limitation of motion, which the veteran 
does not manifest.  Consequently, the record contains no 
objective evidence of functional impairment beyond that 
contemplated by a 20 percent evaluation. 


Extraschedular Consideration

The RO, in a rating dated in September 1998, considered 
whether the veteran was entitled to an extraschedular 
evaluation for the irritable bowel syndrome and the back 
disorder under the provisions of 38 C.F.R. § 3.321(b)(1).  
The RO held that the evidence did not show that this case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), in 
Kellar v. Brown, 6 Vet. App. 157, 162 (1994) noted the 
following:

. . . the effect of a service-connected 
disability appears to be measured differently 
for purposes of extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (extraschedular 
consideration warranted where there is inter 
alia, marked interference with employment) 
and for purposes of a TDIU claim under 38 
C.F.R. § 4.16 (1993) (extraschedular 
consideration warranted where veteran who is 
unemployable by reason of service-connected 
disabilities that do not meet certain 
percentage requirements is "unable to secure 
and follow a substantially gainful occupation 
by reason" of such service-connected 
disabilities) (emphasis added). . . . 
Therefore, appellant's claim for 
extraschedular consideration of his service-
connected condition is not inextricably 
intertwined with the TDIU claim. . . .

Kellar, 6 Vet. App. at 162; see also VAOPGCPREC 6-96 wherein 
VA General Counsel noted that for an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) required a finding that the 
schedular ratings are inadequate to compensate for the 
average impairments in earning capacity caused by particular 
disabilities, but that 38 C.F.R. § 4.16(b) only required a 
finding that the service-connected disabilities render a 
particular veteran unemployable.  Thus, even though the Board 
does not have jurisdiction to consider the veteran's claim 
for a TDIU (see Introduction above), the Board is required to 
consider the veteran's potential entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization such as render impractical the application of 
the regular schedular standards.  Clearly, due to the nature 
and severity of the veteran's irritable bowel syndrome and 
chronic lumbosacral strain, interference with the veteran's 
employment status is foreseeable.  However, the Board finds 
that the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
at issue, nor interference with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
Board concurs with the RO that the evidence does not show 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, the Board finds 
that the criteria for an assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for a Right Knee Disorder

Criteria.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The 
veteran's current diagnoses include osteoarthritis of the 
right knee.  If arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Before reaching the merits of the veteran's claims, the 
threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  A well-grounded claim is a 
plausible claim, that is, a claim which is meritorious on its 
own or capable of substantiation.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Factual Background.  Service medical records reflect that the 
veteran was involved in a motorcycle accident in July 1978 at 
which time he sustained a fracture of his right clavicle; no 
complaints or findings regarding the right knee were noted.  
The veteran was seen in April 1980 for complaints of left 
knee pain.  An assessment of left knee pain due to trauma was 
noted.  The veteran reported a history of swollen or painful 
joints at the time of his separation examination in April 
1981.  The examiner noted that the veteran was evaluated for 
complaints of swollen or painful joints, to include the right 
knee, following what was described as mild trauma in 1980.  
It was the examiner's assessment that this reported 
symptomatology was not considered disabling.

The veteran testified concerning the onset and severity of 
his right knee symptoms during a December 1996 hearing.  He 
stated that he sustained an injury to his right knee during 
service as a result of a "scuffle."  He noted that he 
sought medical attention for this injury, and was treated 
with Motrin.  He reported that x-ray studies were not 
conducted.  The veteran stated that following the injury, he 
experienced limitation of motion of the knee.  He indicated 
that at separation examination, the examiner manipulated his 
leg, and questioned him regarding his knee symptoms.  The 
veteran acknowledged that following service, he did not seek 
medical treatment for his right knee condition from 1981 to 
1996.  The veteran reported that he sought medical treatment 
in approximately January 1996, following a twisting injury to 
the right knee.  The knee reportedly had become swollen to 
such an extent that the veteran was required to cut his pant 
leg.  He reported that he was unable to walk or "get on it" 
for 10 days.  The veteran indicated that his right knee 
condition is presently manifested by symptoms of swelling, 
restricted motion, and loss of strength.  He also noted that 
he experiences a build up of fluid in the knee, which 
requires drainage.  He indicated that his right knee 
condition has rendered him unable to run, and that he is only 
able to walk briskly.  The veteran further stated that his 
right knee symptoms have persisted since service, although 
his knee is not constantly painful.  He noted that he is not 
currently receiving treatment for his knee condition.  He 
recalled that he was last seen at the VA medical facility in 
approximately March for treatment of his knee symptoms.

Additional medical evidence of record shows that the veteran 
presented in December 1995 with complaints of right knee 
swelling, and tenderness.  He indicated that he was unable to 
perform weight bearing activity due to pain.  The veteran 
noted a feeling of no support in the knee when bending.  
Physical examination was not significant for any findings of 
instability or tenderness.  The veteran was evaluated with 
effusion, and continued on medication.  A chronology of 
radiographic examination documented diagnostic findings on 
tests performed between 1993 and 1997.  Relative to the right 
knee condition, this report showed that x-ray studies 
performed in 1995 and 1996 were normal.

The veteran offered additional testimonial evidence during an 
April 1998 hearing.  He stated that he experienced constant 
pain in both knees.  Although there was decreased swelling 
associated with the knee, he continued to experience a build 
up of fluid, that required drainage of the knee on two 
occasions.  The veteran indicated that some notations 
contained in the service medical records mistakenly refer to 
the left knee, but noted that he only received treatment for 
the right knee condition.  He reported that medical personnel 
have attributed his current knee condition to arthritis due 
to old trauma, believed to be the in-service motorcycle 
accident.

On VA examination of the right knee in June 1998, the veteran 
complained of intermittent right knee pain since an initial 
twisting injury sustained during service.  The veteran also 
reported a grinding sensation, and episodes of giving way.  
He denied symptoms of swelling, catching, or locking 
involving the knee.  Examination of the knee revealed a range 
of motion from zero degree extension to 110 degrees flexion.  
The examiner noted that there was a grinding off the patella 
as it moved over the end of the femur.  The ridging of 
osteoarthritis on the medial thermal condole and lateral 
femoral condole on the right was palpable, but was not 
palpable on the left side.  The examiner noted that the 
veteran was reluctant to move the right knee very rapidly, 
because of complaints of pain.  There was no evidence of 
synovial thickening, or effusion.  The examiner further noted 
that the right knee was stable on various stressing tests 
performed.  X-ray studies of the right knee were normal.  The 
diagnostic impression was osteoarthritis (degenerative joint 
disease) of the right knee.  It was noted that there was no 
evidence of rheumatoid arthritis present on clinical 
examination.  In his assessment, the examiner indicated that 
laboratory testing would include evaluation for rheumatoid 
factor, although he opined that positive test results would 
not be representative of the presence of rheumatoid 
arthritis.  The clinical test results showed that the 
rheumatoid factor was measured as less than 20, and was noted 
to be within the reference range of zero to 20.  With regard 
to the right knee, the examiner further noted that the right 
knee condition was not related to the low back disability, 
although there was evidence of degenerative joint disease 
involving both areas.  Finally, the examiner indicated that 
the right knee condition was not related to the reported in-
service motorcycle accident.

Analysis.  The veteran contends, in essence, that his 
arthritis of the right knee represents residual impairment 
resulting from an in-service injury.  The veteran maintains 
that he has continued to experience right knee symptoms since 
his release from service.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the veteran has not 
submitted evidence of a well-grounded claim for entitlement 
to service connection for a right knee disability.  The 
service medical records show that the veteran was treated for 
a left knee injury in 1980. There is no evidence of 
additional treatment for knee complaints during the remainder 
of the veteran's period of active service, and the discharge 
examination was negative for a right knee disability.  No 
chronic right knee disability was identified during the 
veteran's military service.  No evidence of pertinent 
complaints or treatment during the one year presumptive 
period following active service is of record.  The first post 
service evidence of a right knee disability is dated in 
December 1995, more than 14 years after the veteran's 
discharge from active service.  Even if it were to be assumed 
that the 1980 records are mistaken and should refer to the 
right knee rather than the left knee, the veteran has not 
submitted any medical opinion that suggests that the 
currently diagnosed right knee pathology was present during 
his military service or that this condition is the result of 
the injury he sustained in service.  The treatment records 
from 1995 to 1998 only reflect treatment for complaints many 
years after the veteran was released from military service, 
and do not tend to link the veteran's current symptoms to his 
military service or any in-service knee injury.  The medical 
evidence does not include evidence tending to establish an 
etiological link between the veteran's military service and 
the current right knee condition, or indicate that the onset 
of the veteran's right knee disorder occurred during service 
or within one year following his release from service.

The Board notes the veteran's sincere belief that his current 
right knee disability is the result of an injury in service, 
but he is not a doctor, and is not qualified to render such 
an opinion.  The Court has held that while a lay person can 
provide probative eye-witness evidence of visible symptoms, a 
lay person can not provide probative evidence as to matters 
which require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Court has further held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 93 (1993).  Thus, the 
veteran's belief that his experiences in service are linked 
to current disability involving the right knee is not 
probative evidence on a question of medical causation.  
Indeed, the Court has specifically held that a lay party's 
assertion of medical causation is not sufficient to establish 
a plausible, well-grounded claim.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Inasmuch as medical expertise is needed to identify 
osteoarthritis (or degenerative joint disease), the only 
chronic right knee disability currently diagnosed, medical 
evidence linking current pathology to the in-service injury 
or to the post-service symptoms is necessary in order to 
establish a well-grounded claim.  See Savage, supra.  No such 
evidence is of record.  Therefore, inasmuch as the veteran 
has not submitted competent evidence linking current right 
knee pathology to any in-service injury or to any continuity 
of symptoms which may be shown, the veteran's claim is not 
well grounded.  See Caluza and Savage, both supra.  
Accordingly, the veteran's claim of entitlement to service 
connection for a right knee disorder must be denied.


ORDER

A rating in excess of 30 percent for irritable bowel syndrome 
is denied.

A rating in excess of 20 percent for chronic lumbosacral 
strain is denied.

Service connection for a right knee disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

